 
 
I 
108th CONGRESS 2d Session 
H. R. 5312 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Eshoo (for herself, Mr. Ackerman, Mr. Andrews, Ms. Baldwin, Ms. Berkley, Mr. Berman, Mr. Bishop of New York, Ms. Corrine Brown of Florida, Mr. Brown of Ohio, Mrs. Capps, Mr. Capuano, Mr. Cardin, Ms. Carson of Indiana, Mrs. Christensen, Mr. Clay, Mr. Clyburn, Mr. Conyers, Mr. Cooper, Mr. Crowley, Mr. Cummings, Mr. Davis of Illinois, Mrs. Davis of California, Mr. Delahunt, Ms. DeLauro, Mr. Deutsch, Mr. Emanuel, Mr. Engel, Mr. Evans, Mr. Fattah, Mr. Filner, Mr. Ford, Mr. Frank of Massachusetts, Mr. Gonzalez, Mr. Grijalva, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinchey, Mr. Hoeffel, Mr. Holt, Mr. Honda, Mr. Israel, Mr. Jackson of Illinois, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mr. Kennedy of Rhode Island, Mr. Kleczka, Mr. Kucinich, Mr. Lampson, Mr. Langevin, Mr. Lantos, Mr. Larson of Connecticut, Ms. Lee, Mr. Lewis of Georgia, Mrs. Lowey, Mr. Lynch, Mrs. Maloney, Mr. Markey, Mrs. McCarthy of New York, Ms. McCarthy of Missouri, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. Meehan, Mr. Meeks of New York, Mr. Menendez, Ms. Millender-McDonald, Mr. George Miller of California, Mr. Moore, Mr. Moran of Virginia, Mr. Nadler, Mrs. Napolitano, Mr. Neal of Massachusetts, Ms. Norton, Mr. Olver, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Rangel, Mr. Rothman, Mr. Rush, Mr. Sanders, Ms. Schakowsky, Mr. Schiff, Mr. Serrano, Mr. Shays, Mr. Sherman, Ms. Slaughter, Ms. Solis, Mr. Stark, Mrs. Tauscher, Mr. Thompson of Mississippi, Mr. Tierney, Mr. Towns, Ms. Waters, Mr. Watt, Mr. Waxman, Mr. Weiner, Mr. Wexler, Ms. Woolsey, and Mr. Wynn) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Forest and Rangeland Renewable Resources Planning Act of 1974 and related laws to strengthen the protection of native biodiversity and ban clearcutting on Federal land, and to designate certain Federal land as Ancient forests, roadless areas, watershed protection areas, and special areas where logging and other intrusive activities are prohibited. 
 
 
 1. Short title; table of contents 
 (a) Short title This Act may be cited as the Act to Save America’s Forests.  
 (b) Table of contents The table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings and purposes 
Title I—Land management 
Sec. 101. Committee of scientists 
Sec. 102. Continuous forest inventory 
Sec. 103. Administration and management 
Sec. 104. Conforming amendments 
Title II—Protection for Ancient forests, roadless areas, watershed protection areas, and special areas 
Sec. 201. Findings 
Sec. 202. Definitions 
Sec. 203. Designation of special areas 
Sec. 204. Restrictions on management activities in Ancient forests, roadless areas, watershed protection areas, and special areas 
Title III—Effective date 
Sec. 301. Effective date 
Sec. 302. Effect on existing contracts 
Sec. 303. Wilderness act exclusion    
 2. Findings and purposes 
 (a) Findings Congress finds that— 
 (1) Federal agencies that permit clearcutting and other forms of even-age logging operations include the Forest Service, the United States Fish and Wildlife Service, and the Bureau of Land Management;  
 (2) clearcutting and other forms of even-age logging operations cause substantial alterations in native biodiversity by— 
 (A) emphasizing the production of a limited number of commercial species, and often only a single species, of trees on each site;  
 (B) manipulating the vegetation toward greater relative density of the commercial species;  
 (C) suppressing competing species; and  
 (D) requiring the planting, on numerous sites, of a commercial strain of the species that reduces the relative diversity of other genetic strains of the species that were traditionally located on the same sites;   
 (3) clearcutting and other forms of even-age logging operations— 
 (A) frequently lead to the death of immobile species and the very young of mobile species of wildlife; and  
 (B) deplete the habitat of deep-forest species of animals, including endangered species and threatened species;   
 (4) 
 (A) clearcutting and other forms of even-age logging operations— 
 (i) expose the soil to direct sunlight and the impact of precipitation;  
 (ii) disrupt the soil surface;  
 (iii) compact organic layers; and  
 (iv) disrupt the run-off restraining capabilities of roots and low-lying vegetation, resulting in soil erosion, the leaching of nutrients, a reduction in the biological content of soil, and the impoverishment of soil; and   
 (B) all of the consequences described in subparagraph (A) have a long-range deleterious effect on all land resources, including timber production;   
 (5) clearcutting and other forms of even-age logging operations aggravate global climate change by— 
 (A) decreasing the capability of the soil to retain carbon; and  
 (B) during the critical periods of felling and site preparation, reducing the capacity of the biomass to process and to store carbon, with a resultant loss of stored carbon to the atmosphere;   
 (6) clearcutting and other forms of even-age logging operations render soil increasingly sensitive to acid deposits by causing a decline of soil wood and coarse woody debris;  
 (7) a decline of solid wood and coarse woody debris reduces the capacity of soil to retain water and nutrients, which in turn increases soil heat and impairs soil’s ability to maintain protective carbon compounds on the soil surface;  
 (8) clearcutting and other forms of even-age logging operations result in— 
 (A) increased stream sedimentation and the silting of stream bottoms;  
 (B) a decline in water quality;  
 (C) the impairment of life cycles and spawning processes of aquatic life from benthic organisms to large fish; and  
 (D) as a result of the effects described in subparagraphs (A) through (C), a depletion of the sport and commercial fisheries of the United States;   
 (9) clearcutting and other forms of even-age management of Federal forests disrupt natural disturbance regimes that are critical to ecosystem function;  
 (10) clearcutting and other forms of even-age logging operations increase harmful edge effects, including— 
 (A) blowdowns;  
 (B) invasions by weed species; and  
 (C) heavier losses to predators and competitors;   
 (11) by reducing the number of deep, canopied, variegated, permanent forests, clearcutting and other forms of even-age logging operations— 
 (A) limit areas where the public can satisfy an expanding need for recreation; and  
 (B) decrease the recreational value of land;   
 (12) clearcutting and other forms of even-age logging operations replace forests described in paragraph (11) with a surplus of clearings that grow into relatively impenetrable thickets of saplings, and then into monoculture tree plantations;  
 (13) because of the harmful and, in many cases, irreversible, damage to forest species and forest ecosystems caused by logging of Ancient and roadless forests, clearcutting, and other forms of even-age management, it is important that these practices be halted based on the precautionary principle;  
 (14) human beings depend on native biological resources, including plants, animals, and micro-organisms— 
 (A) for food, medicine, shelter, and other important products; and  
 (B) as a source of intellectual and scientific knowledge, recreation, and aesthetic pleasure;   
 (15) alteration of native biodiversity has serious consequences for human welfare, as the United States irretrievably loses resources for research and agricultural, medicinal, and industrial development;  
 (16) alteration of biodiversity in Federal forests adversely affects the functions of ecosystems and critical ecosystem processes that— 
 (A) moderate climate;  
 (B) govern nutrient cycles and soil conservation and production;  
 (C) control pests and diseases; and  
 (D) degrade wastes and pollutants;   
 (17) 
 (A) clearcutting and other forms of even-age management operations have significant deleterious effects on native biodiversity, by reducing habitat and food for cavity-nesting birds and insectivores such as the 3-toed woodpecker and hairy woodpecker and for neotropical migratory bird species; and  
 (B) the reduction in habitat and food supply could disrupt the lines of dependency among species and their food resources and thereby jeopardize critical ecosystem function, including limiting outbreaks of destructive insect populations; for example— 
 (i) the 3-toed woodpecker requires clumped snags in spruce-fir forests, and 99 percent of its winter diet is composed of insects, primarily spruce beetles; and  
 (ii) a 3-toed woodpecker can consume as much as 26 percent of the brood of an endemic population of spruce bark beetle and reduce brood survival of the population by 70 to 79 percent;    
 (18) the harm of clearcutting and other forms of even-age logging operations on the natural resources of the United States and the quality of life of the people of the United States is substantial, severe, and avoidable;  
 (19) by substituting selection management, as required by this Act, for clearcutting and other forms of even-age logging operations, the Federal agencies involved with those logging operations would substantially reduce devastation to the environment and improve the quality of life of the people of the United States;  
 (20) selection management— 
 (A) retains natural forest structure and function;  
 (B) focuses on long-term rather than short-term management;  
 (C) works with, rather than against, the checks and balances inherent in natural processes; and  
 (D) permits the normal, natural processes in a forest to allow the forest to go through the natural stages of succession to develop a forest with old growth ecological functions;   
 (21) by protecting native biodiversity, as required by this Act, Federal agencies would maintain vital native ecosystems and improve the quality of life of the people of the United States;  
 (22) selection logging— 
 (A) is more job intensive, and therefore provides more employment than clearcutting and other forms of even-age logging operations to manage the same quantity of timber production; and  
 (B) produces higher quality sawlogs than clearcutting and other forms of even-age logging operations; and   
 (23) the judicial remedies available to enforce Federal forest laws are inadequate, and should be strengthened by providing for injunctions, declaratory judgments, statutory damages, and reasonable costs of suit.   
 (b) Purpose The purpose of this Act is to conserve native biodiversity and protect all native ecosystems on all Federal land against losses that result from— 
 (1) clearcutting and other forms of even-age logging operations; and  
 (2) logging in Ancient forests, roadless areas, watershed protection areas, and special areas.    
 I Land management 
 101. Committee of scientists Section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) is amended by striking subsection (h) and inserting the following: 
 
 (h) Committee of scientists 
 (1) In general To carry out subsection (g), the Secretary shall appoint a committee composed of scientists— 
 (A) who are not officers or employees of the Forest Service, of any other public entity, or of any entity engaged in whole or in part in the production of wood or wood products;  
 (B) not more than one-third of whom have contracted with or represented any entity described in subparagraph (A) during the 5-year period ending on the date of the proposed appointment to the committee; and  
 (C) not more than one-third of whom are foresters.   
 (2) Qualifications of foresters A forester appointed to the committee shall be an individual with— 
 (A) extensive training in conservation biology; and  
 (B) field experience in selection management.   
 (3) Duties The committee shall provide scientific and technical advice and counsel on proposed guidelines and procedures and all other issues involving forestry and native biodiversity to promote an effective interdisciplinary approach to forestry and native biodiversity.  
 (4) Termination The committee shall terminate on the date that is 10 years after the date of enactment of the Act to Save America’s Forests.   .   
 102. Continuous forest inventory 
 (a) In general Not later than 2 years after the date of enactment of this Act, each of the Chief of the Forest Service, the Director of the United States Fish and Wildlife Service, and the Director of the Bureau of Land Management (referred to individually as an agency head) shall prepare a continuous inventory of forest land administered by those agency heads, respectively.  
 (b) Requirements A continuous forest inventory shall constitute a long-term monitoring and inventory system that— 
 (1) is contiguous throughout affected Federal forest land; and  
 (2) is based on a set of permanent plots that are inventoried every 10 years to— 
 (A) assess the impacts that human activities are having on management of the ecosystem;  
 (B) gauge— 
 (i) floristic and faunistic diversity, abundance, and dominance; and  
 (ii) economic and social value; and   
 (C) monitor changes in the age, structure, and diversity of species of trees and other vegetation.    
 (c) Decennial inventories Each decennial inventory under subsection (b)(2) shall be completed not more than 60 days after the date on which the inventory is begun.  
 (d) National Academy of Sciences In preparing a continuous forest inventory, an agency head may use the services of the National Academy of Sciences to— 
 (1) develop a system for the continuous forest inventory by which certain guilds or indicator species are measured; and  
 (2) identify any changes to the continuous forest inventory that are necessary to ensure that the continuous forest inventory is consistent with the most accurate scientific methods.   
 (e) Whole-System measures At the end of each forest planning period, an agency head shall document whole-system measures that will be taken as a result of a decennial inventory.  
 (f) Public availability Results of a continuous forest inventory shall be made available to the public without charge.   
 103. Administration and management The Forest and Rangeland Renewable Resources Planning Act of 1974 is amended by adding after section 6 (16 U.S.C. 1604) the following: 
 
 6A. Conservation of native biodiversity; selection logging; prohibition of clearcutting 
 (a) Applicability This section applies to the administration and management of— 
 (1) National Forest System land, under this Act;  
 (2) Federal land, under the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and  
 (3) National Wildlife Refuge System land, under the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.).   
 (b) Native biodiversity in forested areas The Secretary shall provide for the conservation or restoration of native biodiversity in each stand and each watershed throughout each forested area, except during the extraction stage of authorized mineral development or during authorized construction projects, in which cases the Secretary shall conserve native biodiversity to the maximum extent practicable.  
 (c) Restriction on use of certain logging practices 
 (1) Definitions In this subsection: 
 (A) Age diversity The term age diversity means the naturally occurring range and distribution of age classes within a given species.  
 (B) Basal area The term basal area means the area of the cross section of a tree stem, including the bark, at 4.5 feet above the ground.  
 (C) Clearcutting The term clearcutting means an even-age logging operation that removes all of the trees over a considerable portion of a stand at 1 time.  
 (D) Conservation The term conservation means protective measures for maintaining native biodiversity and active and passive measures for restoring diversity through management efforts, in order to protect, restore, and enhance as much of the variety of species and communities as practicable in abundances and distributions that provide for their continued existence and normal functioning, including the viability of populations throughout their natural geographic distributions.  
 (E) Even-age logging operation 
 (i) In general The term even-age logging operation means a logging activity that— 
 (I) creates a clearing or opening that exceeds 1/5 acre;  
 (II) creates a stand in which the majority of trees are within 10 years of the same age; or  
 (III) within a period of 30 years, cuts or removes more than the lesser of— 
 (aa) the growth of the basal area of all tree species (not including a tree of a non-native invasive tree species or an invasive plantation species) in a stand; or  
 (bb) 20 percent of the basal area of a stand.    
 (ii) Inclusion The term even-age logging operation includes the application of clearcutting, high grading, seed-tree cutting, shelterwood cutting, or any other logging method in a manner inconsistent with selection management.  
 (iii) Exclusion The term even-age logging operation does not include the cutting or removal of— 
 (I) a tree of a non-native invasive tree species; or  
 (II) an invasive plantation species, if native longleaf pine are planted in place of the removed invasive plantation species.    
 (F) Genetic diversity The term genetic diversity means the differences in genetic composition within and among populations of a species.  
 (G) High grading The term high grading means the removal of only the larger or more commercially valuable trees in a stand, resulting in an alteration in the natural range of age diversity or species diversity in the stand.  
 (H) Invasive plantation species The term invasive plantation species means a loblolly pine or slash pine that was planted or managed by the Forest Service or any other Federal agency as part of an even-aged monoculture tree plantation.  
 (I) Native biodiversity 
 (i) In general The term native biodiversity means— 
 (I) the full range of variety and variability within and among living organisms; and  
 (II) the ecological complexes in which the living organisms would have occurred (including naturally occurring disturbance regimes) in the absence of significant human impact.   
 (ii) Inclusions The term native biodiversity includes diversity— 
 (I) within a species (including genetic diversity, species diversity, and age diversity);  
 (II) within a community of species;  
 (III) between communities of species;  
 (IV) within a discrete area, such as a watershed;  
 (V) along a vertical plane from ground to sky, including application of the plane to all the other types of diversity; and  
 (VI) along the horizontal plane of the land surface, including application of the plane to all the other types of diversity.    
 (J) Non-native invasive tree species 
 (i) In general The term non-native invasive tree species means a species of tree not native to North America.  
 (ii) Inclusions The term non-native invasive tree species includes— 
 (I) Australian pine (Casaurina equisetifolia);  
 (II) Brazilian pepper (Schinus terebinthifolius);  
 (III) Common buckthorn (Rhamnus cathartica);  
 (IV) Eucalyptus (Eucalyptus globulus);  
 (V) Glossy buckthorn (Rhamnus frangula);  
 (VI) Melaleuca (Melaleuca quinquenervia);  
 (VII) Norway maple (Acer platanoides);  
 (VIII) Princess tree (Paulownia tomentosa);  
 (IX) Salt cedar (Tamarix species);  
 (X) Silk tree (Albizia julibrissin);  
 (XI) Strawberry guava (Psidium cattleianum);  
 (XII) Tree-of-heaven (Ailanthus altissima);  
 (XIII) Velvet tree (Miconia calvescens); and  
 (XIV) White poplar (Populus alba).    
 (K) Seed-tree cut The term seed-tree cut means an even-age logging operation that leaves a small minority of seed trees in a stand for any period of time.  
 (L) Selection management 
 (i) In general The term selection management means a method of logging that emphasizes the periodic, individual selection and removal of varying size and age classes of the weaker, nondominant cull trees in a stand and leaves uncut the stronger dominant trees to survive and reproduce, in a manner that works with natural forest processes and— 
 (I) ensures the maintenance of continuous high forest cover where high forest cover naturally occurs;  
 (II) ensures the maintenance or natural regeneration of all native species in a stand;  
 (III) ensures the growth and development of trees through a range of diameter or age classes to provide a sustained yield of forest products including clean water, rich soil, and native plants and wildlife; and  
 (IV) ensures that some dead trees, standing and downed, shall be left in each stand where selection logging occurs, to fulfill their necessary ecological functions in the forest ecosystem, including providing elemental and organic nutrients to the soil, water retention, and habitat for endemic insect species that provide the primary food source for predators (including various species of amphibians and birds, such as cavity nesting woodpeckers).   
 (ii) Exclusion 
 (I) In general Subject to subclause (II), the term selection management does not include an even-age logging operation.  
 (II) Felling age; native biodiversity Subclause (I) does not— 
 (aa) establish a 150-year projected felling age as the standard at which individual trees in a stand are to be cut; or  
 (bb) limit native biodiversity to that which occurs within the context of a 150-year projected felling age.     
 (M) Shelterwood cut The term shelterwood cut means an even-age logging operation that leaves— 
 (i) a minority of the stand (larger than a seed-tree cut) as a seed source; or  
 (ii) a protection cover remaining standing for any period of time.   
 (N) Species diversity The term species diversity means the richness and variety of native species in a particular location.  
 (O) Stand The term stand means a biological community of trees on land described in subsection (a), comprised of not more than 100 contiguous acres with sufficient identity of 1 or more characteristics (including location, topography, and dominant species) to be managed as a unit.  
 (P) Timber purpose 
 (i) In general The term timber purpose means the use, sale, lease, or distribution of trees, including the felling of trees or portions of trees.  
 (ii) Exception The term timber purpose does not include the felling of trees or portions of trees to create land space for a Federal administrative structure.   
 (Q) Within-community diversity The term within-community diversity means the distinctive assemblages of species and ecological processes that occur in various physical settings of the biosphere and distinct locations.   
 (2) Prohibition of clearcutting and other forms of even-age logging operations No clearcutting or other form of even-age logging operation shall be permitted in any stand or watershed.  
 (3) Management of native biodiversity On each stand on which an even-age logging operation has been conducted on or before the date of enactment of this section, and on each deforested area managed for timber purposes on or before the date of enactment of this section, excluding areas occupied by existing buildings, the Secretary shall— 
 (A) prescribe a shift to selection management; or  
 (B) cease managing the stand for timber purposes, in which case the Secretary shall— 
 (i) undertake an active restoration of the native biodiversity of the stand; or  
 (ii) permit the stand to regain native biodiversity.    
 (4) Enforcement 
 (A) Finding Congress finds that all people of the United States are injured by actions on land to which subsection (g)(3)(B) and this subsection applies.  
 (B) Purpose The purpose of this paragraph is to foster the widest and most effective possible enforcement of subsection (g)(3)(B) and this subsection.  
 (C) Federal enforcement The Secretary of Agriculture, the Secretary of the Interior, and the Attorney General shall enforce subsection (g)(3)(B) and this subsection against any person that violates 1 or more of those provisions.  
 (D) Citizen suits 
 (i) In general A citizen harmed by a violation of subsection (g)(3)(B) or this subsection may bring a civil action in United States district court for a declaratory judgment, a temporary restraining order, an injunction, statutory damages, or other remedy against any alleged violator, including the United States.  
 (ii) Judicial relief If a district court of the United States determines that a violation of subsection (g)(3)(B) or this subsection has occurred, the district court— 
 (I) shall impose a damage award of not less than $5,000;  
 (II) may issue 1 or more injunctions or other forms of equitable relief; and  
 (III) shall award to the plaintiffs reasonable costs of bringing the action, including attorney’s fees, witness fees, and other necessary expenses.   
 (iii) Standard of proof The standard of proof in all actions under this subparagraph shall be the preponderance of the evidence.  
 (iv) Trial A trial for any action under this subsection shall be de novo.   
 (E) Payment of damages 
 (i) Non-federal violator A damage award under subparagraph (D)(ii) shall be paid to the Treasury by a non-Federal violator or violators designated by the court.  
 (ii) Federal violator 
 (I) In general Not later than 40 days after the date on which judgment is rendered, a damage award under subparagraph (D)(ii) for which the United States is determined to be liable shall be paid from the Treasury, as provided under section 1304 of title 31, United States Code, to the person or persons designated to receive the damage award.  
 (II) Use of damage award A damage award described under subclause (I) shall be used by the recipient to protect or restore native biodiversity on Federal land or on land adjoining Federal land.  
 (III) Court costs Any award of costs of litigation and any award of attorney fees shall be paid by a Federal violator not later than 40 days after the date on which judgment is rendered.    
 (F) Waiver of sovereign immunity 
 (i) In general The United States (including agents and employees of the United States) waives its sovereign immunity in all respects in all actions under subsection (g)(3)(B) and this subsection.  
 (ii) Notice No notice is required to enforce this subsection.      .   
 104. Conforming amendments Section 6(g)(3) of the Forest and Rangeland Renewable Resource Planning Act of 1974 (16 U.S.C. 1604(g)(3)) is amended— 
 (1) in subparagraph (D), by inserting and after the semicolon at the end;  
 (2) in subparagraph (E), by striking ; and and inserting a period; and  
 (3) by striking subparagraph (F).    
 II Protection for Ancient forests, roadless areas, watershed protection areas, and special areas 
 201. Findings Congress finds that— 
 (1) unfragmented forests on Federal land, unique and valuable assets to the general public, are damaged by extractive logging;  
 (2) less than 10 percent of the original unlogged forests of the United States remain, and the vast majority of the remnants of the original forests of the United States are located on Federal land;  
 (3) large, unfragmented forest watersheds provide high-quality water supplies for drinking, agriculture, industry, and fisheries across the United States;  
 (4) the most recent scientific studies indicate that several thousand species of plants and animals are dependent on large, unfragmented forest areas;  
 (5) many neotropical migratory songbird species are experiencing documented broad-scale population declines and require large, unfragmented forests to ensure their survival;  
 (6) destruction of large-scale natural forests has resulted in a tremendous loss of jobs in the fishing, hunting, tourism, recreation, and guiding industries, and has adversely affected sustainable nontimber forest products industries such as the collection of mushrooms and herbs;  
 (7) extractive logging programs on Federal land are carried out at enormous financial costs to the Treasury and taxpayers of the United States;  
 (8) Ancient forests continue to be threatened by logging and deforestation and are rapidly disappearing;  
 (9) Ancient forests help regulate atmospheric balance, maintain biodiversity, and provide valuable scientific opportunity for monitoring the health of the planet;  
 (10) prohibiting extractive logging in the Ancient forests would create the best conditions for ensuring stable, well distributed, and viable populations of the northern spotted owl, marbled murrelet, American marten, and other vertebrates, invertebrates, vascular plants, and nonvascular plants associated with those forests;  
 (11) prohibiting extractive logging in the Ancient forests would create the best conditions for ensuring stable, well distributed, and viable populations of anadromous salmonids, resident salmonids, and bull trout;  
 (12) roadless areas are de facto wilderness that provide wildlife habitat and recreation;  
 (13) large unfragmented forests, contained in large part on roadless areas on Federal land, are among the last refuges for native animal and plant biodiversity, and are vital to maintaining viable populations of threatened, endangered, sensitive, and rare species;  
 (14) roads cause soil erosion, disrupt wildlife migration, and allow nonnative species of plants and animals to invade native forests;  
 (15) the mortality and reproduction patterns of forest dwelling animal populations are adversely affected by traffic-related fatalities that accompany roads;  
 (16) the exceptional recreational, biological, scientific, or economic assets of certain special forested areas on Federal land are valuable to the public of the United States and are damaged by extractive logging;  
 (17) in order to gauge the effectiveness and appropriateness of current and future resource management activities, and to continue to broaden and develop our understanding of silvicultural practices, many special forested areas need to remain in a natural, unmanaged state to serve as scientifically established baseline control forests;  
 (18) certain special forested areas provide habitat for the survival and recovery of endangered and threatened plant and wildlife species, such as grizzly bears, spotted owls, Pacific salmon, and Pacific yew, that are harmed by extractive logging;  
 (19) many special forested areas on Federal land are considered sacred sites by native peoples; and  
 (20) as a legacy for the enjoyment, knowledge, and well-being of future generations, provisions must be made for the protection and perpetuation of the Ancient forests, roadless areas, watershed protection areas, and special areas of the United States.   
 202. Definitions In this title: 
 (1) Ancient forest The term Ancient forest means— 
 (A) the northwest Ancient forests, including— 
 (i) Federal land identified as late-successional reserves, riparian reserves, and key watersheds under the heading Alternative 1 of the report entitled Final Supplemental Environmental Impact Statement on Management of Habitat for Late-Successional and Old-Growth Forest Related Species Within the Range of the Northern Spotted Owl, Vol. I., and dated February 1994; and  
 (ii) Federal land identified by the term medium and large conifer multi-storied, canopied forests as defined in the report described in clause (i);   
 (B) the eastside Cascade Ancient forests, including— 
 (i) Federal land identified as Late-Succession/Old-growth Forest (LS/OG) depicted on maps for the Colville National Forest, Fremont National Forest, Malheur National Forest, Ochoco National Forest, Umatilla National Forest, Wallowa-Whitman National Forest, and Winema National Forest in the report entitled Interim Protection for Late-Successional Forests, Fisheries, and Watersheds: National Forests East of the Cascade Crest, Oregon, and Washington, prepared by the Eastside Forests Scientific Society Panel (The Wildlife Society, Technical Review 94–2, August 1994);  
 (ii) Federal land east of the Cascade crest in the States of Oregon and Washington, defined as late successional and old-growth forests in the general definition on page 28 of the report described in clause (i); and  
 (iii) Federal land classified as Oregon Aquatic Diversity Areas, as defined in the report described in clause (i); and   
 (C) the Sierra Nevada Ancient forests, including— 
 (i) Federal land identified as Areas of Late-Successional Emphasis (ALSE) in the report entitled, Final Report to Congress: Status of the Sierra Nevada, prepared by the Sierra Nevada Ecosystem Project (Wildland Resources Center Report #40, University of California, Davis, 1996/97);  
 (ii) Federal land identified as Late-Succession/Old-Growth Forests Rank 3, 4 or 5 in the report described in clause (i); and  
 (iii) Federal land identified as Potential Aquatic Diversity Management Areas on the map on page 1497 of Volume II of the report described in clause (i).    
 (2) Extractive logging The term extractive logging means the felling or removal of any trees from Federal forest land for any purpose.  
 (3) Improved Road The term improved road means any road maintained for travel by standard passenger type vehicles.  
 (4) Roadless area The term roadless area means a contiguous parcel of Federal land that is— 
 (A) devoid of improved roads, except as provided in subparagraph (B); and  
 (B) composed of— 
 (i) at least 1,000 acres west of the 100th meridian (with up to 1/2 mile of improved roads per 1,000 acres);  
 (ii) at least 1,000 acres east of the 100th meridian (with up to 1/2 mile of improved roads per 1,000 acres); or  
 (iii) less than 1,000 acres, but share a border that is not an improved road with a wilderness area, primitive area, or wilderness study area.    
 (5) Secretary The term Secretary, with respect to any Federal land in an Ancient forest, roadless area, watershed protection area, or special area, means the head of the Federal agency having jurisdiction over the Federal land.  
 (6) Special area The term special area means an area of Federal forest land designated under section 3 that may not meet the definition of an Ancient forest, roadless area, or watershed protection area, but that— 
 (A) possesses outstanding biological, scenic, recreational, or cultural values; and  
 (B) is exemplary on a regional, national, or international level.   
 (7) Watershed protection area The term watershed protection area means Federal land that extends— 
 (A) 300 feet from both sides of the active stream channel of any permanently flowing stream or river;  
 (B) 100 feet from both sides of the active channel of any intermittent, ephemeral, or seasonal stream, or any other nonpermanently flowing drainage feature having a definable channel and evidence of annual scour or deposition of flow-related debris;  
 (C) 300 feet from the edge of the maximum level of any natural lake or pond; or  
 (D) 150 feet from the edge of the maximum level of a constructed lake, pond, or reservoir, or a natural or constructed wetland.    
 203. Designation of special areas 
 (a) In general 
 (1) Finding A special area shall possess at least 1 of the values described in paragraphs (2) through (5).  
 (2) Biological values The biological values of a special area may include the presence of— 
 (A) threatened species or endangered species of plants or animals;  
 (B) rare or endangered ecosystems;  
 (C) key habitats necessary for the recovery of endangered species or threatened species;  
 (D) recovery or restoration areas of rare or underrepresented forest ecosystems;  
 (E) migration corridors;  
 (F) areas of outstanding biodiversity;  
 (G) old growth forests;  
 (H) commercial fisheries; and  
 (I) sources of clean water such as key watersheds.   
 (3) Scenic values The scenic values of a special area may include the presence of— 
 (A) unusual geological formations;  
 (B) designated wild and scenic rivers;  
 (C) unique biota; and  
 (D) vistas.   
 (4) Recreational values The recreational values of a special area may include the presence of— 
 (A) designated national recreational trails or recreational areas;  
 (B) areas that are popular for such recreation and sporting activities as— 
 (i) hunting;  
 (ii) fishing;  
 (iii) camping;  
 (iv) hiking;  
 (v) aquatic recreation; and  
 (vi) winter recreation;   
 (C) Federal land in regions that are underserved in terms of recreation;  
 (D) land adjacent to designated wilderness areas; and  
 (E) solitude.   
 (5) Cultural values The cultural values of a special area may include the presence of— 
 (A) sites with Native American religious significance; and  
 (B) historic or prehistoric archaeological sites eligible for listing on the national historic register.    
 (b) Size variation A special area may vary in size to encompass the outstanding biological, scenic, recreational, or cultural value or values to be protected.  
 (c) Designation of special areas There are designated the following special areas, which shall be subject to the management restrictions specified in section 204: 
 (1) Alabama 
 (A) Sipsey Wilderness headwaters Certain land in the Bankhead National Forest, Bankhead Ranger District, in Lawrence County, totaling approximately 22,000 acres, located directly north and upstream of the Sipsey Wilderness, and directly south of Forest Road 213.  
 (B) Brushy fork Certain land in the Bankhead National Forest, Bankhead Ranger District, in Lawrence County, totaling approximately 6,200 acres, bounded by Forest Roads 249, 254, and 246 and Alabama Highway 33.  
 (C) Rebecca mountain Certain land in the Talladega National Forest, Talladega Ranger District, Talladega County and Clay County, totaling approximately 9,000 acres, comprised of all Talladega National Forest lands south of Forest Roads 621 and 621 B, east of Alabama Highway 48/77 and County Highway 308, and north of the power transmission line.  
 (D) Augusta mine ridge Certain land in the Talladega National Forest, Shoal Creek Ranger District, Cherokee County and Cleburn County, totaling approximately 6,000 acres, and comprised of all Talladega National Forest land north of the Chief Ladiga Rail Trail.  
 (E) Mayfield creek Certain land in the Talladega National Forest, Oakmulgee Ranger District, in Rail County, totaling approximately 4,000 acres, and bounded by Forest Roads 731, 723, 718, and 718A.  
 (F) Bear bay Certain land in the Conecuh National Forest, Conecuh District, in Covington County, totaling approximately 3,000 acres, bounded by County Road 11, Forest Road 305, County Road 3, and the County Road connecting County Roads 3 and 11.   
 (2) Alaska 
 (A) Turnagain Arm Certain land in the Chugach National Forest, on the Kenai Peninsula, totaling approximately 100,000 acres, extending from sea level to ridgetop surrounding the inlet of Turnagain Arm, known as Turnagain Arm.  
 (B) Honker Divide Certain land in the Tongass National Forest, totaling approximately 75,000 acres, located on north central Prince of Wales Island, comprising the Thorne River and Hatchery Creek watersheds, stretching approximately 40 miles northwest from the vicinity of the town of Thorne Bay to the vicinity of the town of Coffman Cove, generally known as the Honker Divide.   
 (3) Arizona: North Rim of the Grand Canyon Certain land in the Kaibab National Forest that is included in the Grand Canyon Game Preserve, totaling approximately 500,000 acres, abutting the northern side of the Grand Canyon in the area generally known as the North Rim of the Grand Canyon.  
 (4) Arkansas 
 (A) Cow Creek drainage, Arkansas Certain land in the Ouachita National Forest, Mena Ranger District, in Polk County, totaling approximately 7,000 acres, known as Cow Creek Drainage, Arkansas, and bounded approximately— 
 (i) on the north, by County Road 95;  
 (ii) on the south, by County Road 157;  
 (iii) on the east, by County Road 48; and  
 (iv) on the west, by the Arkansas-Oklahoma border.   
 (B) Leader and brush mountains Certain land in the Ouachita National Forest, Montgomery County and Polk County, totaling approximately 120,000 acres, known as Leader Mountain and Brush Mountain, located in the vicinity of the Blaylock Creek Watershed between Long Creek and the South Fork of the Saline River.  
 (C) Polk Creek area Certain land in the Ouachita National Forest, Mena Ranger District, totaling approximately 20,000 acres, bounded by Arkansas Highway 4 and Forest Roads 73 and 43, known as the Polk Creek area.  
 (D) Lower Buffalo River Watershed Certain land in the Ozark National Forest, Sylamore Ranger District, totaling approximately 6,000 acres, including Forest Service land that has not been designated as a wilderness area before the date of enactment of this Act, located in the watershed of Big Creek southwest of the Leatherwood Wilderness Area, Searcy County and Marion County, and known as the Lower Buffalo River Watershed.  
 (E) Upper Buffalo River Watershed Certain land in the Ozark National Forest, Buffalo Ranger District, totaling approximately 220,000 acres, comprised of Forest Service that has not been designated as a wilderness area before the date of enactment of this Act, known as the Upper Buffalo River Watershed, located approximately 35 miles from the town of Harrison, Madison County, Newton County, and Searcy County, upstream of the confluence of the Buffalo River and Richland Creek in the watersheds of— 
 (i) the Buffalo River;  
 (ii) the various streams comprising the Headwaters of the Buffalo River;  
 (iii) Richland Creek;  
 (iv) Little Buffalo Headwaters;  
 (v) Edgmon Creek;  
 (vi) Big Creek; and  
 (vii) Cane Creek.    
 (5) California: Giant Sequoia Preserve Certain land in the Sequoia National Forest and Sierra National Forest, known as the Giant Sequoia Preserve, comprised of 3 discontinuous parcels and approximately 442,425 acres, located in Fresno County, Tulare County, and Kern County, in the Southern Sierra Nevada mountain range, including— 
 (A) the Kings River Unit (145,600 acres) and nearby Redwood Mountain Unit (11,730 acres), located approximately 25 miles east of the city of Fresno; and  
 (B) the South Unit (285,095 acres), located approximately 15 miles east of the city of Porterville.   
 (6) Colorado: Cochetopa Hills Certain land in the Gunnison Basin area, known as the Cochetopa Hills, administered by the Gunnison National Forest, Grand Mesa National Forest, Uncompahgre National Forest, and Rio Grand National Forest, totaling approximately 500,000 acres, spanning the continental divide south and east of the city of Gunnison, in Saguache County, and including— 
 (A) Elk Mountain and West Elk Mountain;  
 (B) the Grand Mesa;  
 (C) the Uncompahgre Plateau;  
 (D) the northern San Juan Mountains;  
 (E) the La Garitas Mountains; and  
 (F) the Cochetopa Hills.   
 (7) Georgia 
 (A) Armuchee Cluster Certain land in the Chattahoochee National Forest, Armuchee Ranger District, known as the Armuchee Cluster, totaling approximately 19,700 acres, comprised of 3 parcels known as Rocky Face, Johns Mountain, and Hidden Creek, located approximately 10 miles southwest of Dalton and 14 miles north of Rome, in Whitfield County, Walker County, Chattooga County, Floyd County, and Gordon County.  
 (B) Blue ridge corridor cluster, Georgia areas Certain land in the Chattahoochee National Forest, Chestatee Ranger District, totaling approximately 15,000 acres, known as the Blue Ridge Corridor Cluster, Georgia Areas, comprised of 5 parcels known as Horse Gap, Hogback Mountain, Blackwell Creek, Little Cedar Mountain, and Black Mountain, located approximately 15 to 20 miles north of the town of Dahlonega, in Union County and Lumpkin County.  
 (C) Chattooga watershed cluster, Georgia areas Certain land in the Chattahoochee National Forest, Tallulah Ranger District, totaling 63,500 acres, known as the Chattooga Watershed Cluster, Georgia Areas, comprised of 7 areas known as Rabun Bald, Three Forks, Ellicott Rock Extension, Rock Gorge, Big Shoals, Thrift’s Ferry, and Five Falls, in Rabun County, near the towns of Clayton, Georgia, and Dillard, South Carolina.  
 (D) Cohutta Cluster Certain land in the Chattahoochee National Forest, Cohutta Ranger District, totaling approximately 28,000 acres, known as the Cohutta Cluster, comprised of 4 parcels known as Cohutta Extensions, Grassy Mountain, Emery Creek, and Mountaintown, near the towns of Chatsworth and Ellijay, in Murray County, Fannin County, and Gilmer County.  
 (E) Duncan Ridge Cluster Certain land in the Chattahoochee National Forest, Brasstown and Toccoa Ranger Districts, totaling approximately 17,000 acres, known as the Duncan Ridge Cluster, comprised of the parcels known as Licklog Mountain, Duncan Ridge, Board Camp, and Cooper Creek Scenic Area Extension, approximately 10 to 15 miles south of the town of Blairsville, in Union County and Fannin County.  
 (F) Ed Jenkins National Recreation Area Cluster Certain land in the Chattahoochee National Forest, Toccoa and Chestatee Ranger Districts, totaling approximately 19,300 acres, known as the Ed Jenkins National Recreation Area Cluster, comprised of the Springer Mountain, Mill Creek, and Toonowee parcels, 30 miles north of the town of Dahlonega, in Fannin County, Dawson County, and Lumpkin County.  
 (G) Gainesville Ridges Cluster Certain land in the Chattahoochee National Forest, Chattooga Ranger District, totaling approximately 14,200 acres, known as the Gainesville Ridges Cluster, comprised of 3 parcels known as Panther Creek, Tugaloo Uplands, and Middle Fork Broad River, approximately 10 miles from the town of Toccoa, in Habersham County and Stephens County.  
 (H) Northern blue ridge cluster, Georgia areas Certain land in the Chattahoochee National Forest, Brasstown and Tallulah Ranger Districts, totaling approximately 46,000 acres, known as the Northern Blue Ridge Cluster, Georgia Areas, comprised of 8 areas known as Andrews Cove, Anna Ruby Falls Scenic Area Extension, High Shoals, Tray Mountain Extension, Kelly Ridge-Moccasin Creek, Buzzard Knob, Southern Nantahala Extension, and Patterson Gap, approximately 5 to 15 miles north of Helen, 5 to 15 miles southeast of Hiawassee, north of Clayton, and west of Dillard, in White County, Towns County, and Rabun County.  
 (I) Rich Mountain Cluster Certain land in the Chattahoochee National Forest, Toccoa Ranger District, totaling approximately 9,500 acres, known as the Rich Mountain Cluster, comprised of the parcels known as Rich Mountain Extension and Rocky Mountain, located 10 to 15 miles northeast of the town of Ellijay, in Gilmer County and Fannin County.  
 (J) Wilderness heartlands cluster, Georgia areas Certain land in the Chattahoochee National Forest, Chestatee, Brasstown and Chattooga Ranger Districts, totaling approximately 16,500 acres, known as the Wilderness Heartlands Cluster, Georgia Areas, comprised of 4 parcels known as the Blood Mountain Extensions, Raven Cliffs Extensions, Mark Trail Extensions, and Brasstown Extensions, near the towns of Dahlonega, Cleveland, Helen, and Blairsville, in Lumpkin County, Union County, White County, and Towns County.   
 (8) Idaho 
 (A) Cove/Mallard Certain land in the Nez Perce National Forest, totaling approximately 94,000 acres, located approximately 30 miles southwest of the town of Elk City, and west of the town of Dixie, in the area generally known as Cove/Mallard.  
 (B) Meadow Creek Certain land in the Nez Perce National Forest, totaling approximately 180,000 acres, located approximately 8 miles east of the town of Elk City in the area generally known as Meadow Creek.  
 (C) French Creek/Patrick Butte Certain land in the Payette National Forest, totaling approximately 141,000 acres, located approximately 20 miles north of the town of McCall in the area generally known as French Creek/Patrick Butte.   
 (9) Illinois 
 (A) Cripps Bend Certain land in the Shawnee National Forest, totaling approximately 39 acres, located in Jackson County in the Big Muddy River watershed, in the area generally known as Cripps Bend.  
 (B) Opportunity Area 6 Certain land in the Shawnee National Forest, totaling approximately 50,000 acres, located in northern Pope County surrounding Bell Smith Springs Natural Area, in the area generally known as Opportunity Area 6.  
 (C) Quarrel Creek Certain land in the Shawnee National Forest, totaling approximately 490 acres, located in northern Pope County in the Quarrel Creek watershed, in the area generally known as Quarrel Creek.   
 (10) Michigan: Trap Hills Certain land in the Ottawa National Forest, Bergland Ranger District, totaling approximately 37,120 acres, known as the Trap Hills, located approximately 5 miles from the town of Bergland, in Ontonagon County.  
 (11) Minnesota 
 (A) Trout Lake and suomi hills Certain land in the Chippewa National Forest, totaling approximately 12,000 acres, known as Trout Lake/Suomi Hills in Itasca County.  
 (B) Lullaby White Pine Reserve Certain land in the Superior National Forest, Gunflint Ranger District, totaling approximately 2,518 acres, in the South Brule Opportunity Area, northwest of Grand Marais in Cook County, known as the Lullaby White Pine Reserve.   
 (12) Missouri: Eleven Point-Big Springs Area Certain land in the Mark Twain National Forest, Eleven Point Ranger District, totaling approximately 200,000 acres, comprised of the administrative area of the Eleven Point Ranger District, known as the Eleven Point-Big Springs Area.  
 (13) Montana: Mount Bushnell Certain land in the Lolo National Forest, totaling approximately 41,000 acres, located approximately 5 miles southwest of the town of Thompson Falls in the area generally known as Mount Bushnell.  
 (14) New Mexico 
 (A) Angostura Certain land in the eastern half of the Carson National Forest, Camino Real Ranger District, totaling approximately 10,000 acres, located in Township 21, Ranges 12 and 13, known as Angostura, and bounded— 
 (i) on the northeast, by Highway 518;  
 (ii) on the southeast, by the Angostura Creek watershed boundary;  
 (iii) on the southern side, by Trail 19 and the Pecos Wilderness; and  
 (iv) on the west, by the Agua Piedra Creek watershed.   
 (B) La Manga Certain land in the western half of the Carson National Forest, El Rito Ranger District, at the Vallecitos Sustained Yield Unit, totaling approximately 5,400 acres, known as La Manga, in Township 27, Range 6, and bounded— 
 (i) on the north, by the Tierra Amarilla Land Grant;  
 (ii) on the south, by Canada Escondida;  
 (iii) on the west, by the Sustained Yield Unit boundary and the Tierra Amarilla Land Grant; and  
 (iv) on the east, by the Rio Vallecitos.   
 (C) Elk Mountain Certain land in the Santa Fe National Forest, totaling approximately 7,220 acres, known as Elk Mountain located in Townships 17 and 18 and Ranges 12 and 13, and bounded— 
 (i) on the north, by the Pecos Wilderness;  
 (ii) on the east, by the Cow Creek Watershed;  
 (iii) on the west, by the Cow Creek; and  
 (iv) on the south, by Rito de la Osha.   
 (D) Jemez Highlands Certain land in the Jemez Ranger District of the Santa Fe National Forest, totaling approximately 54,400 acres, known as the Jemez Highlands, located primarily in Sandoval County.   
 (15) North Carolina 
 (A) Central nantahala cluster, North Carolina areas Certain land in the Nantahala National Forest, Tusquitee, Cheoah, and Wayah Ranger Districts, totaling approximately 107,000 acres, known as the Central Nantahala Cluster, North Carolina Areas, comprised of 9 parcels known as Tusquitee Bald, Shooting Creek Bald, Cheoah Bald, Piercy Bald, Wesser Bald, Tellico Bald, Split White Oak, Siler Bald, and Southern Nantahala Extensions, near the towns of Murphy, Franklin, Bryson City, Andrews, and Beechertown, in Cherokee County, Macon County, Clay County, and Swain County.  
 (B) Chattooga watershed cluster, North Carolina areas Certain land in the Nantahala National Forest, Highlands Ranger District, totaling approximately 8,000 acres, known as the Chattooga Watershed Cluster, North Carolina Areas, comprised of the Overflow (Blue Valley) and Terrapin Mountain parcels, 5 miles from the town of Highlands, in Macon County and Jackson County.  
 (C) Tennessee border cluster, North Carolina areas Certain land in the Nantahala National Forest, Tusquitee and Cheoah Ranger Districts, totaling approximately 28,000 acres, known as the Tennessee Border Cluster, North Carolina Areas, comprised of the 4 parcels known as the Unicoi Mountains, Deaden Tree, Snowbird, and Joyce Kilmer-Slickrock Extension, near the towns of Murphy and Robbinsville, in Cherokee County and Graham County.  
 (D) Bald Mountains Certain land in the Pisgah National Forest, French Broad Ranger District, totaling approximately 13,000 acres known as the Bald Mountains, located 12 miles northeast of the town of Hot Springs, in Madison County.  
 (E) Big Ivy Tract Certain land in the Pisgah National Forest, totaling approximately 14,000 acres, located approximately 15 miles west of Mount Mitchell in the area generally known as the Big Ivy Tract.  
 (F) Black mountains cluster, North Carolina areas Certain land in the Pisgah National Forest, Toecane and Grandfather Ranger Districts, totaling approximately 62,000 acres, known as the Black Mountains Cluster, North Carolina Areas, comprised of 5 parcels known as Craggy Mountains, Black Mountains, Jarrett Creek, Mackey Mountain, and Woods Mountain, near the towns of Burnsville, Montreat and Marion, in Buncombe County, Yancey County, and McDowell County.  
 (G) Linville Cluster Certain land in the Pisgah National Forest, Grandfather District, totaling approximately 42,000 acres, known as the Linville Cluster, comprised of 7 parcels known as Dobson Knob, Linville Gorge Extension, Steels Creek, Sugar Knob, Harper Creek, Lost Cove, and Upper Wilson Creek, near the towns of Marion, Morgantown, Spruce Pine, Linville, and Blowing Rock, in Burke County, McDowell County, Avery County, and Caldwell County.  
 (H) Nolichucky, North Carolina area Certain land in the Pisgah National Forest, Toecane Ranger District, totaling approximately 4,000 acres, known as the Nolichucky, North Carolina Area, located 25 miles northwest of Burnsville, in Mitchell County and Yancey County.  
 (I) Pisgah cluster, North Carolina areas Certain land in the Pisgah National Forest, Pisgah Ranger District, totaling approximately 52,000 acres, known as the Pisgah Cluster, North Carolina Areas, comprised of 5 parcels known as Shining Rock and Middle Prong Extensions, Daniel Ridge, Cedar Rock Mountain, South Mills River, and Laurel Mountain, 5 to 12 miles north of the town of Brevard and southwest of the city of Asheville, in Haywood County, Transylvania County, and Henderson County.  
 (J) Wildcat Certain land in the Pisgah National Forest, French Broad Ranger District, totaling approximately 6,500 acres, known as Wildcat, located 20 miles northwest of the town of Canton, in Haywood County.   
 (16) Ohio 
 (A) Archers Fork Complex Certain land in the Marietta Unit of the Athens Ranger District, in the Wayne National Forest, in Washington County, known as Archers Fork Complex, totaling approximately 18,350 acres, located northeast of Newport and bounded— 
 (i) on the northwest, by State Highway 26;  
 (ii) on the northeast, by State Highway 260;  
 (iii) on the southeast, by the Ohio River; and  
 (iv) on the southwest, by Bear Run and Danas Creek.   
 (B) Bluegrass Ridge Certain land in the Ironton Ranger District on the Wayne National Forest, in Lawrence County, known as Bluegrass Ridge, totaling approximately 4,000 acres, located 3 miles east of Etna in Township 4 North, Range 17 West, Sections 19 through 23 and 27 through 30.  
 (C) Buffalo Creek Certain land in the Ironton Ranger District of the Wayne National Forest, Lawrence County, Ohio, known as Buffalo Creek, totaling approximately 6500 acres, located 4 miles northwest of Waterloo in Township 5 North, Ranger 17 West, sections 3 through 10 and 15 through 18.  
 (D) Lake Vesuvius Certain land in the Ironton Ranger District of the Wayne National Forest, in Lawrence County, totaling approximately 4,900 acres, generally known as Lake Vesuvius, located to the east of Etna in Township 2 North, Range 18 West, and bounded— 
 (i) on the southwest, by State Highway 93; and  
 (ii) on the northwest, by State Highway 4.   
 (E) Morgan Sisters Certain land in the Ironton Ranger District of the Wayne National Forest, in Lawrence County, known as Morgan Sisters, totaling approximately 2,500 acres, located 1 mile east of Gallia and bounded by State Highway 233 in Township 6 North, Range 17 West, sections 13, 14, 23 and 24 and Township 5 North, Range 16 West, sections 18 and 19.  
 (F) Utah Ridge Certain land in the Athens Ranger District of the Wayne National Forest, in Athens County, known as Utah Ridge, totaling approximately 9,000 acres, located 1 mile northwest of Chauncey and bounded— 
 (i) on the southeast, by State Highway 682 and State Highway 13;  
 (ii) on the southwest, by US Highway 33 and State Highway 216; and  
 (iii) on the north, by State Highway 665.   
 (G) Wildcat Hollow Certain land in the Athens Ranger District of the Wayne National Forest, in Perry County and Morgan County, known as Wildcat Hollow, totaling approximately 4,500 acres, located 1 mile east of Corning in Township 12 North, Range 14 West, sections 1, 2, 11–14, 23 and 24 and Township 8 North, Range 13 West, sections 7, 18, and 19.   
 (17) Oklahoma: Cow Creek drainage, Oklahoma Certain land in the Ouachita National Forest, Mena Ranger District, in Le Flore County, totaling approximately 3,000 acres, known as Cow Creek Drainage, Oklahoma, and bounded approximately— 
 (A) on the west, by the Beech Creek National Scenic Area;  
 (B) on the north, by State Highway 63;  
 (C) on the east, by the Arkansas-Oklahoma border; and  
 (D) on the south, by County Road 9038 on the south.   
 (18) Oregon: Applegate Wilderness Certain land in the Siskiyou National Forest and Rogue River National Forest, totaling approximately 20,000 acres, approximately 20 miles southwest of the town of Grants Pass and 10 miles south of the town of Williams, in the area generally known as the Applegate Wilderness.  
 (19) Pennsylvania 
 (A) The Bear Creek special area Certain land in the Allegheny National Forest, Marienville Ranger District, Elk County, totaling approximately 7,800 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the west, by Forest Service Road 136;  
 (ii) on the north, by Forest Service Roads 339 and 237;  
 (iii) on the east, by Forest Service Road 143; and  
 (iv) on the south, by Forest Service Road 135.   
 (B) The bogus rocks special area Certain land in the Allegheny National Forest, Marienville Ranger District, Forest County, totaling approximately 1,015 acres, and comprised of Allegheny National Forest land in compartment 714 bounded— 
 (i) on the northeast and east, by State Route 948;  
 (ii) on the south, by State Route 66;  
 (iii) on the southwest and west, by Township Road 370;  
 (iv) on the northwest, by Forest Service Road 632; and  
 (v) on the north, by a pipeline.   
 (C) The chappel fork special area Certain land in the Allegheny National Forest, Bradford Ranger District, McKean County, totaling approximately 10,000 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the south and southeast, by State Road 321;  
 (ii) on the south, by Chappel Bay;  
 (iii) on the west, by the Allegheny Reservoir;  
 (iv) on the north, by State Route 59; and  
 (v) on the east, by private land.   
 (D) The fools creek special area Certain land in the Allegheny National Forest, Bradford Ranger District, Warren County, totaling approximately 1,500 acres, and comprised of Allegheny National Forest land south and west of Forest Service Road 255 and west of FR 255A, bounded— 
 (i) on the west, by Minister Road; and  
 (ii) on the south, by private land.   
 (E) The hickory creek special area Certain land in the Allegheny National Forest, Bradford Ranger District, Warren County, totaling approximately 2,000 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the east and northeast, by Heart’s Content Road;  
 (ii) on the south, by Hickory Creek Wilderness Area;  
 (iii) on the northwest, by private land; and  
 (iv) on the north, by Allegheny Front National Recreation Area.   
 (F) The lamentation run special area Certain land in the Allegheny National Forest, Marienville Ranger District, Forest County, totaling approximately 4,500 acres, and— 
 (i) comprised of Allegheny National Forest land bounded— 
 (I) on the north, by Tionesta Creek;  
 (II) on the east, by Salmon Creek;  
 (III) on the southeast and southwest, by private land; and  
 (IV) on the south, by Forest Service Road 210; and   
 (ii) including the lower reaches of Bear Creek.   
 (G) The lewis run special area Certain land in the Allegheny National Forest, Bradford Ranger District, McKean County, totaling approximately 500 acres, and comprised of Allegheny National Forest land north and east of Forest Service Road 312.3, including land known as the Lewis Run Natural Area and consisting of land within Compartment 466, Stands 1–3, 5–8, 10–14, and 18–27.  
 (H) The mill creek special area Certain land in the Allegheny National Forest, Marienville Ranger District, Elk County, totaling approximately 2,000 acres, and comprised of Allegheny National Forest land within a 1-mile radius of the confluence of Red Mill Run and Big Mill Creek and known as the Mill Creek Natural Area.  
 (I) The millstone creek special area Certain land in the Allegheny National Forest, Marienville Ranger District, Forest County, totaling approximately 30,000 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the north, by State Route 66;  
 (ii) on the northeast, by Forest Service Road 226;  
 (iii) on the east, by Forest Service Roads 130, 774, and 228;  
 (iv) on the southeast, by State Road 3002 and Forest Service Road 189;  
 (v) on the south, by the Clarion River; and  
 (vi) on the southwest, west, and northwest, by private land.   
 (J) The minister creek special area Certain land in the Allegheny National Forest, Bradford Ranger District, Warren County, totalling approximately 6,600 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the north, by a snowmobile trail;  
 (ii) on the east, by Minister Road;  
 (iii) on the south, by State Route 666 and private land;  
 (iv) on the southwest, by Forest Service Road 420; and  
 (v) on the west, by warrants 3109 and 3014.   
 (K) The muzette special area Certain land in the Allegheny National Forest, Marienville Ranger District, Forest County, totaling approximately 325 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the west, by 79°16' longitude, approximately;  
 (ii) on the north, by Forest Service Road 561;  
 (iii) on the east, by Forest Service Road 212; and  
 (iv) on the south, by private land.   
 (L) The sugar run special area Certain land in the Allegheny National Forest, Bradford Ranger District, McKean County, totaling approximately 8,800 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the north, by State Route 346 and private land;  
 (ii) on the east, by Forest Service Road 137; and  
 (iii) on the south and west, by State Route 321.   
 (M) The tionesta special area Certain land in the Allegheny National Forest, Bradford and Marienville Ranger Districts, Elk, Forest, McKean, and Warren Counties, totalling approximately 27,000 acres, and comprised of Allegheny National Forest land bounded— 
 (i) on the west, by private land and State Route 948;  
 (ii) on the northwest, by Forest Service Road 258;  
 (iii) on the north, by Hoffman Farm Recreation Area and Forest Service Road 486;  
 (iv) on the northeast, by private land and State Route 6;  
 (v) on the east, by private land south to Forest Road 133, then by snowmobile trail from Forest Road 133 to Windy City, then by private land and Forest Road 327 to Russell City; and  
 (vi) on the southwest, by State Routes 66 and 948.    
 (20) South Carolina 
 (A) Big shoals, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000 acres, known as Big Shoals, South Carolina Area, 15 miles south of Highlands, North Carolina.  
 (B) Brasstown creek, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 3,500 acres, known as Brasstown Creek, South Carolina Area, approximately 15 miles west of Westminster, South Carolina.  
 (C) Chauga Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 16,000 acres, known as Chauga, approximately 10 miles west of Walhalla, South Carolina.  
 (D) Dark Bottoms Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 4,000 acres, known as Dark Bottoms, approximately 10 miles northwest of Westminster, South Carolina.  
 (E) Ellicott rock extension, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000 acres, known as Ellicott Rock Extension, South Carolina Area, located approximately 10 miles south of Cashiers, North Carolina.  
 (F) Five Falls, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 3,500 acres, known as Five Falls, South Carolina Area, approximately 10 miles southeast of Clayton, Georgia.  
 (G) Persimmon Mountain Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 7,000 acres, known as Persimmon Mountain, approximately 12 miles south of Cashiers, North Carolina.  
 (H) Rock gorge, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 2,000 acres, known as Rock Gorge, South Carolina Area, 12 miles southeast of Highlands, North Carolina.  
 (I) Tamassee Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 5,500 acres, known as Tamassee, approximately 10 miles north of Walhalla, South Carolina.  
 (J) Thrift’s ferry, South Carolina area Certain land in the Sumter National Forest, Andrew Pickens Ranger District, in Oconee County, totaling approximately 5,000 acres, known as Thrift’s Ferry, South Carolina Area, 10 miles east of Clayton, Georgia.   
 (21) South Dakota 
 (A) Black Fox Area Certain land in the Black Hills National Forest, totaling approximately 12,400 acres, located in the upper reaches of the Rapid Creek watershed, known as the Black Fox Area, and roughly bounded— 
 (i) on the north, by FDR 206;  
 (ii) on the south, by the steep slopes north of Forest Road 231; and  
 (iii) on the west, by a fork of Rapid Creek.   
 (B) Breakneck Area Certain land in the Black Hills National Forest, totaling 6,700 acres, located along the northeast edge of the Black Hills in the vicinity of the Black Hills National Cemetery and the Bureau of Land Management’s Fort Meade Recreation Area, known as the Breakneck Area, and generally— 
 (i) bounded by Forest Roads 139 and 169 on the north, west, and south; and  
 (ii) demarcated along the eastern and western boundaries by the ridge-crests dividing the watershed.   
 (C) Norbeck Preserve Certain land in the Black Hills National Forest, totaling approximately 27,766 acres, known as the Norbeck Preserve, and encompassed approximately by a boundary that, starting at the southeast corner— 
 (i) runs north along FDR 753 and United States Highway Alt. 16, then along SD 244 to the junction of Palmer Creek Road, which serves generally as a northwest limit;  
 (ii) heads south from the junction of Highways 87 and 89;  
 (iii) runs southeast along Highway 87; and  
 (iv) runs east back to FDR 753, excluding a corridor of private land along FDR 345.   
 (D) Pilger Mountain Area Certain land in the Black Hills National Forest, totaling approximately 12,600 acres, known as the Pilger Mountain Area, located in the Elk Mountains on the southwest edge of the Black Hills, and roughly bounded— 
 (i) on the east and northeast, by Forest Roads 318 and 319;  
 (ii) on the north and northwest, by Road 312; and  
 (iii) on the southwest, by private land.   
 (E) Stagebarn Canyons Certain land in the Black Hills National Forest, known as Stagebarn Canyons, totaling approximately 7,300 acres, approximately 10 miles west of Rapid City, South Dakota.   
 (22) Tennessee 
 (A) Bald Mountains cluster, Tennessee areas Certain land in the Nolichucky and Unaka Ranger Districts of the Cherokee National Forest, in Cocke County, Green County, Washington County, and Unicoi County, totaling approximately 46,133 acres, known as the Bald Mountains Cluster, Tennessee Areas, and comprised of 10 parcels known as Laurel Hollow Mountain, Devil’s Backbone, Laurel Mountain, Walnut Mountain, Wolf Creek, Meadow Creek Mountain, Brush Creek Mountain, Paint Creek, Bald Mountain, and Sampson Mountain Extension, located near the towns of Newport, Hot Springs, Greeneville, and Erwin.  
 (B) Big Frog/Cohutta Cluster Certain land in the Cherokee National Forest, in Polk County, Ocoee Ranger District, Hiwassee Ranger District, and Tennessee Ranger District, totaling approximately 28,800 acres, known as the Big Frog/Cohutta Cluster, comprised of 4 parcels known as Big Frog Extensions, Little Frog Extensions, Smith Mountain, and Rock Creek, located near the towns of Copperhill, Ducktown, Turtletown, and Benton.  
 (C) Citico Creek Watershed Cluster Tennessee Areas Certain land in the Tellico Ranger District of the Cherokee National Forest, in Monroe County, totaling approximately 14,256 acres, known as the Citico Creek Watershed Cluster, Tennessee Areas, comprised of 4 parcels known as Flats Mountain, Miller Ridge, Cowcamp Ridge, and Joyce Kilmer-Slickrock Extension, near the town of Tellico Plains.  
 (D) Iron Mountains Cluster Certain land in the Cherokee National Forest, Watauga Ranger District, totaling approximately 58,090 acres, known as the Iron Mountains Cluster, comprised of 8 parcels known as Big Laurel Branch Addition, Hickory Flat Branch, Flint Mill, Lower Iron Mountain, Upper Iron Mountain, London Bridge, Beaverdam Creek, and Rodgers Ridge, located near the towns of Bristol and Elizabethton, in Sullivan County and Johnson County.  
 (E) Northern unicoi mountains cluster Certain land in the Tellico Ranger District of the Cherokee National Forest, in Monroe County, totaling approximately 30,453 acres, known as the Northern Unicoi Mountain Cluster, comprised of 4 parcels known as Bald River Gorge Extension, Upper Bald River, Sycamore Creek, and Brushy Ridge, near the town of Tellico Plains.  
 (F) Roan Mountain Cluster Certain land in the Cherokee National Forest, Unaka and Watauga Ranger Districts, totaling approximately 23,725 acres known as the Roan Mountain Cluster, comprised of 7 parcels known as Strawberry Mountain, Highlands of Roan, Ripshin Ridge, Doe River Gorge Scenic Area, White Rocks Mountain, Slide Hollow and Watauga Reserve, approximately 8 to 20 miles south of the town of Elizabethton, in Unicoi County, Carter County, and Johnson County.  
 (G) Southern Unicoi Mountains Cluster Certain land in the Hiwassee Ranger District of the Cherokee National Forest, in Polk County, Monroe County, and McMinn County, totaling approximately 11,251 acres, known as the Southern Unicoi Mountains Cluster, comprised of 3 parcels known as Gee Creek Extension, Coker Creek, and Buck Bald, near the towns of Etowah, Benton, and Turtletown.  
 (H) Unaka mountains cluster, Tennessee areas Certain land in the Cherokee National Forest, Unaka Ranger District, totaling approximately 15,669 acres, known as the Unaka Mountains Cluster, Tennessee Areas, comprised of 3 parcels known as Nolichucky, Unaka Mountain Extension, and Stone Mountain, approximately 8 miles from Erwin, in Unicoi County and Carter County.   
 (23) Texas: Longleaf Ridge Certain land in the Angelina National Forest, in Jasper County and Angelina County, totaling approximately 30,000 acres, generally known as Longleaf Ridge, and bounded— 
 (A) on the west, by Upland Island Wilderness Area;  
 (B) on the south, by the Neches River; and  
 (C) on the northeast, by Sam Rayburn Reservoir.   
 (24) Vermont 
 (A) Glastenbury Area Certain land in the Green Mountain National Forest, totaling approximately 35,000 acres, located 3 miles northeast of Bennington, generally known as the Glastenbury Area, and bounded— 
 (i) on the north, by Kelly Stand Road;  
 (ii) on the east, by Forest Road 71;  
 (iii) on the south, by Route 9; and  
 (iv) on the west, by Route 7.   
 (B) Lamb Brook Certain land in the Green Mountain National Forest, totaling approximately 5,500 acres, located 3 miles southwest of Wilmington, generally known as Lamb Brook, and bounded— 
 (i) on the west, by Route 8;  
 (ii) on the south, by Route 100;  
 (iii) on the north, by Route 9; and  
 (iv) on the east, by land owned by New England Power Company.   
 (C) Robert Frost Mountain Area Certain land in the Green Mountain National Forest, totaling approximately 8,500 acres, known as Robert Frost Mountain Area, located northeast of Middlebury, consisting of the Forest Service land bounded— 
 (i) on the west, by Route 116;  
 (ii) on the north, by Bristol Notch Road;  
 (iii) on the east, by Lincoln/Ripton Road; and  
 (iv) on the south, by Route 125.    
 (25) Virginia 
 (A) Bear Creek Certain land in the Jefferson National Forest, Wythe Ranger District, known as Bear Creek, north of Rural Retreat, in Smyth County and Wythe County.  
 (B) Cave Springs Certain land in the Jefferson National Forest, Clinch Ranger District, totaling approximately 3,000 acres, known as Cave Springs, between State Route 621 and the North Fork of the Powell River, in Lee County.  
 (C) Dismal Creek Certain land totaling approximately 6,000 acres, in the Jefferson National Forest, Blacksburg Ranger District, known as Dismal Creek, north of State Route 42, in Giles County and Bland County.  
 (D) Stone Coal Creek Certain land in the Jefferson National Forest, New Castle Ranger District, totaling approximately 2,000 acres, known as Stone Coal Creek, in Craig County and Botentourt County.  
 (E) White oak ridge: terrapin mountain Certain land in the Glenwood Ranger District of the Jefferson National Forest, known as White Oak Ridge—Terrapin Mountain, totaling approximately 8,000 acres, east of the Blue Ridge Parkway, in Botentourt County and Rockbridge County.  
 (F) Whitetop Mountain Certain land in the Jefferson National Forest, Mt. Rodgers Recreation Area, totaling 3,500 acres, known as Whitetop Mountain, in Washington County, Smyth County, and Grayson County.  
 (G) Wilson Mountain Certain land known as Wilson Mountain, in the Jefferson National Forest, Glenwood Ranger District, totaling approximately 5,100 acres, east of Interstate 81, in Botentourt County and Rockbridge County.  
 (H) Feathercamp Certain land in the Mt. Rodgers Recreation Area of the Jefferson National Forest, totaling 4,974 acres, known as Feathercamp, located northeast of the town of Damascus and north of State Route 58 on the Feathercamp ridge, in Washington County.   
 (26) Wisconsin 
 (A) Flynn Lake Certain land in the Chequamegon-Nicolet National Forest, Washburn Ranger District, totaling approximately 5,700 acres, known as Flynn Lake, in the Flynn Lake semi-primitive nonmotorized area, in Bayfield County.  
 (B) Ghost Lake Cluster Certain land in the Chequamegon-Nicolet National Forest, Great Divide Ranger District, totaling approximately 6,000 acres, known as Ghost Lake Cluster, including 5 parcels known as Ghost Lake, Perch Lake, Lower Teal River, Foo Lake, and Bulldog Springs, in Sawyer County.  
 (C) Lake Owens Cluster Certain land in the Chequamegon-Nicolet National Forest, Great Divide and Washburn Ranger Districts, totaling approximately 3,600 acres, known as Lake Owens Cluster, comprised of parcels known as Lake Owens, Eighteenmile Creek, Northeast Lake, and Sugarbush Lake, in Bayfield County.  
 (D) Medford Cluster Certain land in the Chequamegon-Nicolet National Forest, Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known as the Medford Cluster, comprised of 12 parcels known as County E Hardwoods, Silver Creek/Mondeaux River Bottoms, Lost Lake Esker, North and South Fork Yellow Rivers, Bear Creek, Brush Creek, Chequamegon Waters, John’s and Joseph Creeks, Hay Creek Pine-Flatwoods, 558 Hardwoods, Richter Lake, and Lower Yellow River, in Taylor County.  
 (E) Park Falls Cluster Certain land in the Chequamegon-Nicolet National Forest, Medford-Park Falls Ranger District, totaling approximately 23,000 acres, known as Park Falls Cluster, comprised of 11 parcels known as Sixteen Lakes, Chippewa Trail, Tucker and Amik Lakes, Lower Rice Creek, Doering Tract, Foulds Creek, Bootjack Conifers, Pond, Mud and Riley Lake Peatlands, Little Willow Drumlin, and Elk River, in Price County and Vilas County.  
 (F) Penokee Mountain Cluster Certain land in the Chequamegon-Nicolet National Forest, Great Divide Ranger District, totaling approximately 23,000 acres, known as Penokee Mountain Cluster, comprised of— 
 (i) the Marengo River and Brunsweiler River semi-primitive nonmotorized areas; and  
 (ii) parcels known as St. Peters Dome, Brunsweiler River Gorge, Lake Three, Hell Hole Creek, and North Country Trail Hardwoods, in Ashland County and Bayfield County.   
 (G) Southeast Great Divide Cluster Certain land in the Chequamegon-Nicolet National Forest, Medford Park Falls Ranger District, totaling approximately 25,000 acres, known as the Southeast Great Divide Cluster, comprised of parcels known as Snoose Lake, Cub Lake, Springbrook Hardwoods, Upper Moose River, East Fork Chippewa River, Upper Torch River, Venison Creek, Upper Brunet River, Bear Lake Slough, and Noname Lake, in Ashland County and Sawyer County.  
 (H) Diamond Roof Cluster Certain land in the Chequamegon-Nicolet National Forest, Lakewood-Laona Ranger District, totaling approximately 6,000 acres, known as Diamond Roof Cluster, comprised of 4 parcels known as McCaslin Creek, Ada Lake, Section 10 Lake, and Diamond Roof, in Forest County, Langlade County, and Oconto County.  
 (I) Argonne Forest Cluster Certain land in the Chequamegon-Nicolet National Forest, Eagle River-Florence Ranger District, totaling approximately 12,000 acres, known as Argonne Forest Cluster, comprised of parcels known as Argonne Experimental Forest, Scott Creek, Atkins Lake, and Island Swamp, in Forest County.  
 (J) Bonita Grade Certain land in the Chequamegon-Nicolet National Forest, Lakewood-Laona Ranger District, totaling approximately 1,200 acres, known as Bonita Grade, comprised of parcels known as Mountain Lakes, Temple Lake, Second South Branch, First South Branch, and South Branch Oconto River, in Langlade County.  
 (K) Franklin and Butternut Lakes Cluster Certain land in the Chequamegon-Nicolet National Forest, Eagle River-Florence Ranger District, totaling approximately 12,000 acres, known as Franklin and Butternut Lakes Cluster, comprised of 8 parcels known as Bose Lake Hemlocks, Luna White Deer, Echo Lake, Franklin and Butternut Lakes, Wolf Lake, Upper Ninemile, Meadow, and Bailey Creeks, in Forest County and Oneida County.  
 (L) Lauterman Lake and Kieper Creek Certain land in the Chequamegon-Nicolet National Forest, Eagle River-Florence Ranger District, totaling approximately 2,500 acres, known as Lauterman Lake and Kieper Creek, in Florence County.   
 (27) Wyoming: Sand Creek Area 
 (A) In general Certain land in the Black Hills National Forest, totaling approximately 8,300 acres known as the Sand Creek area, located in Crook County, in the far northwest corner of the Black Hills.  
 (B) Boundary Beginning in the northwest corner and proceeding counterclockwise, the boundary for the Sand Creek Area roughly follows— 
 (i) forest Roads 863, 866, 866.1B;  
 (ii) a line linking forest roads 866.1B and 802.1B;  
 (iii) forest road 802.1B;  
 (iv) forest road 802.1;  
 (v) an unnamed road;  
 (vi) Spotted Tail Creek (excluding all private land);  
 (vii) forest road 829.1;  
 (viii) a line connecting forest roads 829.1 and 864;  
 (ix) forest road 852.1; and  
 (x) a line connecting forest roads 852.1 and 863.     
 (d) Committee of scientists 
 (1) Establishment The Secretaries concerned shall appoint a committee consisting of scientists who— 
 (A) are not officers or employees of the Federal Government;  
 (B) are not officers or employees of any entity engaged in whole or in part in the production of wood or wood products; and  
 (C) have not contracted with or represented any entity described in subparagraph (A) or (B) in a period beginning 5 years before the date on which the scientist is appointed to the committee.   
 (2) Recommendations for additional special areas Not later than 2 years of the date of the enactment of this Act, the committee shall provide Congress with recommendations for additional special areas.  
 (3) Candidate areas Candidate areas for recommendation as additional special areas shall have outstanding biological values that are exemplary on a local, regional, and national level, including the presence of— 
 (A) threatened or endangered species of plants or animals;  
 (B) rare or endangered ecosystems;  
 (C) key habitats necessary for the recovery of endangered or threatened species;  
 (D) recovery or restoration areas of rare or underrepresented forest ecosystems;  
 (E) migration corridors;  
 (F) areas of outstanding biodiversity;  
 (G) old growth forests;  
 (H) commercial fisheries; and  
 (I) sources of clean water such as key watersheds.   
 (4)Governing principle The committee shall adhere to the principles of conservation biology in identifying special areas based on biological values.    
 204. Restrictions on management activities in Ancient forests, roadless areas, watershed protection areas, and special areas 
 (a) Restriction of management activities in Ancient forests On Federal land located in Ancient forests— 
 (1) no roads shall be constructed or reconstructed;  
 (2) no extractive logging shall be permitted; and  
 (3) no improvements for the purpose of extractive logging shall be permitted.   
 (b) Restriction of management activities in roadless areas On Federal land located in roadless areas (except military installations)— 
 (1) no roads shall be constructed or reconstructed;  
 (2) no extractive logging shall be permitted except of non-native invasive tree species, in which case the limitations on logging in title I shall apply; and  
 (3) no improvements for the purpose of extractive logging shall be permitted.   
 (c) Restriction of management activities in watershed protection areas On Federal land located in watershed protection areas— 
 (1) no roads shall be constructed or reconstructed;  
 (2) no extractive logging shall be permitted except of non-native invasive tree species, in which case the limitations on logging in title I shall apply; and  
 (3) no improvements for the purpose of extractive logging shall be permitted.   
 (d) Restriction of management activities in special areas On Federal land located in special areas— 
 (1) no roads shall be constructed or reconstructed;  
 (2) no extractive logging shall be permitted except of non-native invasive tree species, in which case the limitations on logging in title I shall apply; and  
 (3) no improvements for the purpose of extractive logging shall be permitted.   
 (e) Maintenance of existing Roads 
 (1) In general Except as provided in paragraph (2), the restrictions described in subsection (a) shall not prohibit the maintenance of an improved road, or any road accessing private inholdings.  
 (2) Abandoned Roads Any road that the Secretary determines to have been abandoned before the date of enactment of this Act shall not be maintained or reconstructed.   
 (f) Enforcement 
 (1) Finding Congress finds that all people of the United States are injured by actions on land to which this section applies.  
 (2) Purpose The purpose of this subsection is to foster the widest possible enforcement of this section.  
 (3) Federal enforcement The Secretary and the Attorney General of the United States shall enforce this section against any person that violates this section.  
 (4) Citizen suits 
 (A) In general A citizen harmed by a violation of this section may enforce this section by bringing a civil action for a declaratory judgment, a temporary restraining order, an injunction, statutory damages, or other remedy against any alleged violator, including the United States, in any district court of the United States.  
 (B) Judicial relief If a district court of the United States determines that a violation of this section has occurred, the district court— 
 (i) shall impose a damage award of not less than $5,000;  
 (ii) may issue 1 or more injunctions or other forms of equitable relief; and  
 (iii) shall award to each prevailing party the reasonable costs of bringing the action, including attorney’s fees, witness fees, and other necessary expenses.   
 (C) Standard of proof The standard of proof in all actions under this paragraph shall be the preponderance of the evidence.  
 (D) Trial A trial for any action under this section shall be de novo.  
 (E) Payment of damages 
 (i) Non-federal violator A damage award under subparagraph (B)(i) shall be paid by a non-Federal violator or violators designated by the court to the Treasury.  
 (ii) Federal violator 
 (I) In general Not later than 40 days after the date on which judgment is rendered, a damage award under subparagraph (B)(i) for which the United States is determined to be liable shall be paid from the Treasury, as provided under section 1304 of title 31, United States Code, to the person or persons designated to receive the damage award.  
 (II) Use of damage award A damage award described under subclause (I) shall be used by the recipient to protect or restore native biodiversity on Federal land or on land adjoining Federal land.  
 (III) Court costs Any award of costs of litigation and any award of attorney fees shall be paid by a Federal violator not later than 40 days after the date on which judgment is rendered.     
 (5) Waiver of sovereign immunity 
 (A) In general The United States (including agents and employees of the United States) waives its sovereign immunity in all respects in all actions under this section.  
 (B) Notice No notice is required to enforce this subsection.      
 III Effective date 
 301. Effective date This Act and the amendments made by this Act take effect on the date of enactment of this Act.  
 302. Effect on existing contracts This Act and the amendments made by this Act shall not apply to any contract for the sale of timber that was entered into on or before the date of enactment of this Act.  
 303. Wilderness Act exclusion This Act and the amendments made by this Act shall not apply to any Federal wilderness area designated under the Wilderness Act (16 U.S.C. 1131 et seq.).   
 
